OPINION OF THE COURT
Per Curiam:
Upon petition to this Court, review of accused’s conviction by general court-martial for one count of robbery has been granted on two issues. First, it was shown that substantial portions of the record of trial were reconstructed because of shortcomings in its recording and transcription. Secondly, appropriate complaint has been presented concerning the delay of over 14 months between the end of trial and action by the convening authority.
 A reconstructed record is not verbatim within the meaning of Article 54, Uniform Code of Military Justice, 10 USC §854. United States v Weber, 20 USCMA 82, 42 CMR 274 (1970). Admittedly, insubstantial omissions from a rec-
ord of trial do not affect its characterization as a verbatim transcript, but reconstruction of a substantial portion of the trial proceedings lacks the necessary completeness required by Article 54. United States v Boxdale, 22 USCMA 414, 47 CMR 351 (1973). Accordingly, under other circumstances, a rehearing might be the appropriate remedy. In this case, however, because of the protracted delay before action at the convening authority level, of which only a part can be justified by the record deficiencies in transcription, more stringent measures are required. United States v Ervin, 20 USCMA 97, 42 CMR 289 (1970). Therefore, the decision of the Court of Military Review is reversed and the charge and its specification are ordered dismissed.
Judge Quinn did not participate in the decision of this case.